615 So.2d 853 (1993)
Anthony ANFIELD, Appellant,
v.
STATE of Florida, Appellee.
No. 92-04594.
District Court of Appeal of Florida, Second District.
March 19, 1993.
PER CURIAM.
Anfield appeals the summary denial of his motion to correct sentence. We reverse and remand for further proceedings.
Anfield claims the four consecutive three-year minimum mandatory sentences imposed pursuant to section 775.087(2), Florida Statutes (1989), constitute an illegal sentence because he did not carry a firearm during the commission of the offenses. If Anfield's claim is true, the sentence is illegal. See Bell v. State, 589 So.2d 1374 (Fla. 1st DCA 1991).
In summarily denying Anfield's motion, the trial court attached a copy of the plea colloquy. The colloquy reflects that Anfield's counsel stipulated to a factual basis for the offenses. However, that transcript is not sufficient to establish conclusively that there was factual information to support the imposition of the minimum mandatory sentences. Cf. Koenig v. State, 597 So.2d 256 (Fla. 1992).
Accordingly, we reverse and remand for further proceedings. On remand, the trial court may again deny the relief requested and attach to its order of denial that portion of the record refuting Anfield's claim or conduct an evidentiary hearing.
DANAHY, A.C.J., and CAMPBELL and BLUE, JJ., concur.